Opinion by
Donlon, J.
In accordance with oral stipulation of counsel, the merchandise was held dutiable as follows: The items marked “A,” stipulated to consist of somayaki-ware cups similar in all materal respects to those the subject of Abstract 67776, at 10 cents per dozen pieces and 20 percent ad valorem and the items marked “B,” Stipulated to consist of somayakiware, other than cups, the same as that involved in said Abstract 67776, at 10 cents per dozen pieces and 25 percent ad valorem, as claimed.